COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 RAMON CAMPA SOVERANES,                         §               No. 08-15-00307-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                195th District Court

 THE STATE OF TEXAS,                            §              of Dallas County, Texas

                       State.                   §                (TC# F-1452686-N)

                                            ORDER

       Pending before the Court is State’s request to supplement the reporter’s record and to

extend the time for filing its brief. The motion is GRANTED.

       Therefore, the Court ORDERS the Official Court Reporter for the 195th District Court of

Dallas County, Texas to submit a supplemental reporter’s record containing a copy of State’s

Exhibit 1. The supplemental reporter’s record is due with this Court on or before July 1, 2016.

In the event that State’s Exhibit 1 has been lost or destroyed, the court reporter is directed to

notify the Court immediately. Further, the State’s motion for extension of time to file the brief is

granted until June 17, 2016. The State also requests that the appeal be abated, but the Court has

determined that abatement is unnecessary at this time.

        IT IS SO ORDERED this 18th day of May, 2016.

                                                 PER CURIAM



Before McClure, C.J., Rodriguez and Hughes, JJ.